                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION

KATINA VON NEWMAN,

               Plaintiff,
v.                                                            Civil Action No. 3:19-cv-00075

MARSHALL UNIVERSITY POLICE
DEPARTMENT, THE CITY OF HUNTINGTON,
AND THE HUNTINGTON POLICE DEPARTMENT,

               Defendants.

                                            ORDER

       On August 20, 2019, pursuant to this Court’s Order entered on August 16, 2019 (ECF No.

60), the undersigned conducted a hearing with regard to the contradictions between the allegations

of the parties with respect to whether emergency lights were activated to trigger the automatic

video recorder from a Huntington Police Department’s cruiser during an encounter between

Plaintiff and Defendants on or about December 4, 2016. (See, e.g. ECF Nos. 54, 59) Just prior to

the hearing, Defendants, The City of Huntington and the Huntington Police Department, filed their

Supplemental Notice Regarding Video Footage and Body Camera Footage (ECF No. 61) along

with an Affidavit from Lt. Larry Zimmerman of the Huntington Police Department (ECF No. 61-

1) wherein Defendants assert that during the August 19, 2019 deposition of Plaintiff, she provided

a recording of video footage from the Marathon Station located at the corner of 10th Street and 9th

Avenue that showed that the emergency lights were in fact activated. In his Affidavit, Lt.

Zimmerman explained that from his personal knowledge and from dealing with the Huntington

Police Department Information Technology that, at the time of Plaintiff’s arrest, unless a car


                                                1
camera video is flagged due to an ongoing investigation or an allegation by someone with respect

to the recorded incident, the video looped approximately every 10 days and recorded over previous

videos. 1 By Plaintiff’s own testimony, the earliest complaint she made concerning Defendant

Huntington Police Department was on March 13, 2017, approximately 99 days after the alleged

incident. Lt. Zimmerman affirmed that Defendant Huntington Police Department has no video of

the alleged incident in question. 2

         At the beginning of the hearing, the Court informed the parties that the Court construes

Plaintiff’s “Response” (ECF No. 59) as a Motion to Compel due to the contradiction as to whether

the emergency lights were activated. The Court further advised Defendants that it was disturbed

by these pleadings because having presided over other unrelated cases involving the City of

Huntington and Huntington Police Department as defendants, car video recordings had been

triggered without emergency lights being activated, and such recordings have been made available

well over two years, and sometimes four years, after an alleged incident. The Court announced

that it had grave concerns over this misrepresentation by the Defendants’ in their pleadings. 3

         As a result of the deposition, counsel for Defendants advised the Court that Plaintiff

provided approximately 200 pages worth of discovery, including the video footage from Marathon


1
 It was represented by Counsel that the Huntington Police Department is now able to preserve videos in perpetuity.
When did the capability to preserve videos in perpetuity begin?
2
  The City of Huntington and the Huntington Police Department argued that they would have preserved the video if
they had been made aware of the allegations within the 10 days of the incident. Furthermore, they suggested that since
the Plaintiff admitted during her deposition that she had not contacted the Huntington Police Department for over 99
days that the video in question would have been recorded over. However, it should be noted that during the hearing,
to contradict the City and the Police Departments arguments, the Plaintiff informed the Court that she did in fact call
the Mayor, the City Manager and the City Attorney for the City of Huntington on the morning after the incident and
reported her allegations of misconduct of the officers in question. Plaintiff asserted she would have records from her
cell phone that would indicate that those calls were placed.
3
 The Court made clear that the misrepresentations are attributable to the Defendant City of Huntington and the
Defendant Huntington Police Department and not to Counsel for those Defendants.
                                                          2
and that they had not sufficient time to review it all at this time. Plaintiff represented to the Court

that she did have the video footage available for the Court to review, in accordance with this

Court’s August 16 Order, however, she was unable to open the document on her computer.

Counsel for Defendants the City of Huntington and Huntington Police Department advised the

Court that they could provide a copy to Plaintiff as well as to the Court. On August 21, 2019, the

Court received a USB (“thumb drive”) of the video footage from the Marathon Station that was

provided by Plaintiff during her deposition and has reviewed same.

       The Court is troubled at best by the pleadings filed by the City of Huntington and

Huntington Police Department. There is no question that the Notice Regarding Video Footage

and Body Camera Footage (ECF No. 54) was false. Specifically, these Defendants stated:

“Defendants … state that no such footage exists because the automatic triggering of such footage

was not initiated because no police cruiser activated its emergency lights.” But only after the

Plaintiff proved that police cruiser lights were in fact activated, then, and only then, did these

Defendants assert a new reason that no such footage still existed with the new reason being that

the footage would have only been preserved for 10 days unless specifically saved. (See ECF No.

61). Why was the 10-day excuse not stated originally in the first notice and why was it falsely

represented that emergency lights were not activated? Who made the false representation that was

then placed in the notice and submitted to the Court? What actions did the Mayor, City Manager

and City Attorney take after having been informed by the Plaintiff of these allegations against the

police officers involved in this incident? Did the Mayor, City Manager and/or the City Attorney

contact the police department after the Plaintiff’s call? If not, why not? If so, then why wasn’t the

video preserved? These are questions that the Court believes must be answered for the Court to be


                                                  3
able to determine if sanctions are appropriate in this matter for this conduct.

        Summarizing the position of these Defendants and based upon the representations made by

them, the Court concludes that video footage of the incident existed. However, these Defendants

contend that the video was not preserved because the Plaintiff did not contact the police department

within 10 days.

        As a minimum sanction for the questionable filing filed by the City of Huntington and the

Huntington Police Department, the Court believes that counsel should be appointed for the

Plaintiff pursuant to 28 U.S.C. 1915(e)(1). Therefore, it is the ORDER of the Court that Andrew

Byrd, Esq. of the Warner Law Offices, PLLC, 227 Capitol Street, Charleston, WV 25301, is hereby

appointed as Counsel for the Plaintiff. 4 Mr. Byrd is ORDERED to forthwith file a Notice of

Appearance with the Clerk of the Court.

        As a result of the appointment of Mr. Byrd, the Second Amended Scheduling Order (ECF

No. 52) previously entered herein is hereby VACATED. The parties are put on notice that Judge

Chambers will enter a Scheduling Order and in order to facilitate the parties, the undersign

ORDERS that the last day for counsel to meet pursuant Rule 26(f) shall be September 16, 2019

and the last day to file the Report of Parties’ Planning Meeting and Scheduling Order Worksheet

shall be September 23, 2019. The undersigned is advised that Judge Chambers will enter an Order

for a Scheduling Conference if one is determined to be needed.

        As a further result of the appointment of Mr. Byrd as counsel for Plaintiff, the undersigned

will give the Plaintiff until October 26, 2019 to request any further request for hearing or relief as

a result of the court-construed Motion to Compel. If nothing further is filed or requested of the


4
  The undersigned contacted Andrew Byrd and requested that he consider an appointment by the Court to represent
the plaintiff in this matter; subsequently, Mr. Byrd contacted the Court and stated he would accept the appointment.
                                                         4
Court, or if no request for a hearing is requested regarding this issue, the Court will consider the

appointment of Counsel as relief for the court-construed Motion to Compel and will moot any

remaining issues.

       The Clerk is hereby directed to mail a copy of this Order to Plaintiff, to Plaintiff’s Counsel,

Andrew Byrd, Esq., and to all other counsel of record.

       ENTER: August 26, 2019.




                                                 5
